Title: To Benjamin Franklin from Reuben Harvey, 25 July 1783
From: Harvey, Reuben
To: Franklin, Benjamin


          
            Respected Friend
            Cork 25 July 1783
          
          I am obliged to thee for the favour of thy letter, & may inform thee that two Vessels sailed
            lately from this Port & Youghal for Philadelphia with upwards of 200 Passengers. I
            thought, ’till a few days ago, that Hen Laurens Esqr. continued one of the American
            Commissioners for the United States, And as such, & he being in England, I
            transmitted to him the 1st. Inst. several Papers concerng. an American Vessel laden wth.
            Tobacco, which has been detain’d in the Harbour of Castletown near 10 Weeks, whereby a
            loss of £1500— will accrue, by the fall in value of Tobacco & the prevention of the
            Ship’s return to Carolina with a Cargoe of Merchandize from this Port; The pretence for
            detaining this Vessel is an intention (as the Revenue
            Officers alledge) of the Captain’s to smuggle, & it is only last week that those who
            possess’d themselves of the Ship & Cargoe gave notice to the Captain that he must
            prepare for Tryal the 30 of this Month. As I sent a very particular account of this most
            oppressive Act to H. Laurens Esqr. & requested him to acquaint his brother
            Commissrs. therewith, I won’t now take
            up thy time in reciting it again, but I beg leave to mention that unless the British
            Court be apply’d to by the American Representatives touching this Affair, there is
            little prospect of redress or compensation being obtained here by a Suit at Law, where a
            poor American has the powers of a Board of Revenue Commissioners to combat. Some more Ships from Carolina & Virginia which put into this Harbour lately to seek a market
            for their Tobacco, were search’d, & all the loose Tobacco taken from on board by
            Revenue Officers who forcibly broke open their Hatches; I have however after a delay of 10 or 12 days
            procured this Tobacco again, the Commissioners being afraid to proceed too far in
            seizing American Vessels. The Revenue Laws of Ireland are so very arbitrary,
            particularly One Act call’d the Hovering Act, that it is realy necessary for Congress to
            appoint a Consul or such like Person for managing their Commercial Affairs, to reside in
              Cork, this Port being the most
            convenient & the most frequented by American Vessels of any in Ireland. No Tobacco
            in less packages than 500 pounds weight can be imported here by Law; Now as it is the
            constant custom in America to break up hogshds. of Tobacco & pack them loose in
            parts of the Ship’s hold where a Cask can’t be stow’d,
            & then when she arrives at her destined Port to repack this Tobacco into the
            Hogsheads again, (wch. are mark’d & set aside in Staves for this purpose), if this
            Law is carried into effect against American Tobacco Ships which call at the Ports in
            Ireland for information, whereby they may direct their Voyages, just as they find the
            best Market likely to be, it will be in the power of every petty Revenue Officer to stop
            any Ship that shall be found to have loose Tobacco on board, tho’ such Ship is bound to
            another Kingdom, which wou’d in fact amount to a prohibition of your Ships, Tobacco
            laden, from entering the Ports of this Kingdom.
          I write again this post to have the Papers forwarded to the Commissrs. at Paris, if
            Henry Laurens Esqr. has not already done it, & I hope that thou & the other
            Gentlemen will see the necessity there is for your interference on this Occasion.
          I am very respectfully Thy sincere Friend
          
            Reuben Harvey
          
          
            The Vessel under seizure at Castletown is call’d the Nancy of Bath
              Town, in North Carolina, John Gladin Master; had been a letter of Marque
            Benjn. Franklin Esqr.
          
         
          Addressed: Benjamin Franklin Esqr. /
            Passy, near / Paris / Post paid
        